DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/26/2022 has been entered.
Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Response to Arguments
Applicant’s arguments with respect to claims 1, 9 and 14 have been considered but are moot in view of the new ground(s) of rejection (See new reference of Thombre).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Chan et al. (U.S. Pub. No. 2014/0279840 A1) in view of Thombre et al. (U.S. Patent No. 10,592,506 B1).
Regarding claim 1, Chan teaches a method, comprising: 
receiving a data-query at a distributed database (paragraph [0052], coordinator instance receives a database statement for execution by a multiple-instance database system), the distributed database comprising a first database instance and a second database instance (paragraph [0029], system comprises one or more read-write instances, and one or more read-only instances); 
generating, by the first database instance, a query plan for obtaining results data, wherein the query plan comprises a first query execution instruction for transmission to the second database instance (paragraph [0053], [0056], [0058], the coordinator instance may fetch the consistent-read copy at the time of generating the runtime execution plan; the run time execution plan of a database statement may be optimized after compilation and provided to all the participant instances on which database server processes are invoked to perform operations in relation to the database statement); 
transmitting, by the first database instance, a request for partial results to the second database instance (paragraph [0056], the coordinator instance sends one or more request for performing the read-only operations to the one or more read-mostly instances, a request may comprise a runtime execution plan or one or more portion of a portion execution plan).
Chan does not explicitly disclose: wherein the request comprises the first query execution instruction and an indication of override instructions corresponding to the first query execution instruction; responsive to a determination that the request includes the indication of the override instructions corresponding to the first query execution instruction, including, by the second database instance, the override instructions in a set of high-level language query instructions; wherein the high-level language query instructions implement, at least in part, the first query execution instruction of the query plan and do not modify the query plan, and wherein the override instructions replace default instructions associated with the first query execution instruction of the query plan.
Thombre teaches: wherein the request comprises the first query execution instruction and an indication of override instructions corresponding to the first query execution instruction (col. 10, line 3-10, input that specifies a query hint string and a hint may be received; the specification of the hint and the query hint string may include an association of the hint to the query hint string, noted, the query hint is interpreted as override instruction and the query hint string is interpreted as first query execution instruction); responsive to a determination that the request includes the indication of the override instructions corresponding to the first query execution instruction, including, by the second database instance, the override instructions in a set of high-level language query instructions (col. 11, line 24-34, SET HINT For QUERY (‘3gadj4759fsnbfl136585jhfgek’, ‘CARDINALITY (1,10), CARDINALITY (3.1.1., 5) HASH_JOIN (4.1.,4.2)); the hint is applied to the query (or portion of query such as a query block of query) whose text, when passed through hash function, results in the specific query hint string ‘3gadj4759fsnbfl136585jhfgek’); wherein the high-level language query instructions implement, at least in part, the first query execution instruction of the query plan and do not modify the query plan, and wherein the override instructions replace default instructions associated with the first query execution instruction of the query plan (col. 4, line 13-18, col. 9, line 11, 19, col. 13, line 35-45, the query plan is execute to query a data store; the requested operation may be routed through parser and optimizer to determine a query execution plan to perform or execute the specified query or database operation; it may be determine which query block of the query is associated with the query hint string; the hint may be applied to the determined query blocks; hint forces the optimizer to use other join method if the optimizer pick MERGE_JOIN, noted, forcing the optimizer to use other join method is interpreted the override instructions replace default instructions associated with the first query execution instruction).
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include wherein the request comprises the first query execution instruction and an indication of override instructions corresponding to the first query execution instruction; responsive to a determination that the request includes the indication of the override instructions corresponding to the first query execution instruction, including, by the second database instance, the override instructions in a set of high-level language query instructions; wherein the high-level language query instructions implement, at least in part, the first query execution instruction of the query plan and do not modify the query plan, and wherein the override instructions replace default instructions associated with the first query execution instruction of the query plan into query instruction of Chan.
Motivation to do so would be to include wherein the request comprises the first query execution instruction and an indication of override instructions corresponding to the first query execution instruction; responsive to a determination that the request includes the indication of the override instructions corresponding to the first query execution instruction, including, by the second database instance, the override instructions in a set of high-level language query instructions; wherein the high-level language query instructions implement, at least in part, the first query execution instruction of the query plan and do not modify the query plan, and wherein the override instructions replace default instructions associated with the first query execution instruction of the query plan to overcome issue with difficult to use query hint to change the optimizer plan generation (Thombre, col. 1, line 16-17).
Chan as modified by Thombre further teach:
performing, by the second database instance, just-in-time compiling on the set
of high-level language query instructions to obtain a machine language query based (Thombre, col. 8, line 39-44, col. 13, line 43-45, the hint may applied to the nested query block corresponding to the object to which the hint is applies; applying the hint to the nested query block may also be referred to as chaperoning the hint, such application of the hint may occur as part of query rewrite in which the query is rewritten into internal data structures; the query plan may be then routed to the execution engine, which generates and compiles query execution code that leader node and the computer nodes will execute to complete the query);
executing, at the second database instance, the machine language query to obtain the partial results (Chan, paragraph [0057], teaches receiving results of the read-only operations from the read-mostly instances while Thombre, col. 12, line 23-31, carrying the steps needed to perform queries, and intermediate results of those queries may be sent back); 
transmitting, by the second database instance, the partial results to the first database instance; obtaining, by the first database instance, results data using the partial results (Chan, paragraph [0057], teaches receiving results of the read-only operations from the read-mostly instances; consolidate results from all instances involved in executing the database statement while Thombre, col. 12, line 23-31, carrying the steps needed to perform queries, and intermediate results of those queries may be sent back); and outputting the results data (Thombre, col. 13, line61-65, the final result of the query can be sent back to the requesting client/subscriber).
Regarding claim 5, Chan as modified by Thombre teach all claimed limitations as set forth in rejection of claim 1, further teach wherein the indication of the override instructions comprises source high-level language query instructions (Thombre, col. 11, line 24-34, SET HINT For QUERY (‘3gadj4759fsnbfl136585jhfgek’, ‘CARDINALITY (1,10), CARDINALITY (3.1.1., 5) HASH_JOIN (4.1.,4.2)); the hint is applied to the query (or portion of query such as a query block of query) whose text, when passed through hash function, results in the specific query hint string ‘3gadj4759fsnbfl136585jhfgek’).
Regarding claim 6, Chan as modified by Thombre teach all claimed limitations as set forth in rejection of claim 1, further teach wherein the override instructions comprise an indication of the second database instance, and wherein the request for the partial results is transmitted to the second database instance responsive to the indication of the second database instance (Thombre, col. 11, line 24-34, SET HINT For QUERY (‘3gadj4759fsnbfl136585jhfgek’, ‘CARDINALITY (1,10), CARDINALITY (3.1.1., 5) HASH_JOIN (4.1.,4.2)); the hint is applied to the query (or portion of query such as a query block of query) whose text, when passed through hash function, results in the specific query hint string ‘3gadj4759fsnbfl136585jhfgek’).
Claims 2-3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Chan et al. (U.S. Pub. No. 2014/0279840 A1) in view of Thombre et al. (U.S. Patent No. 10,592,506 B1), further in view of Korlapati et al. (U.S. Pub. No. 2021/0240710 A1).
Regarding claim 2, Chan as modified by Thombre teach all claimed limitations as set forth in rejection of claim 1, but do not explicitly disclose: wherein the query plan comprises a second query execution instruction, wherein the request further comprises the second query execution instruction, and wherein the method further comprising: responsive to a determination that the request does not include an indication of override instructions for the second query execution instruction, generating default high- level language query instructions for the second query execution instruction.
Korlapati teaches: wherein the query plan comprises a second query execution instruction, wherein the request further comprises the second query execution instruction, and wherein the method further comprising: responsive to a determination that the request does not include an indication of override instructions for the second query execution instruction, generating default high- level language query instructions for the second query execution instruction (Korlapati, paragraph [0030], line 1-3, [0058], [0060], indicating that override is to performed only for a particular tenant and/or user, if the query issue for another tenant, parser may merely pass the source constraint on to query optimizer without any modification; cache may include those produced from overrides shown as overridden execution plans and those that do not result from overrides shown as non-overridden execution plan).
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include wherein the query plan comprises a second query execution instruction, wherein the request further comprises the second query execution instruction, and wherein the method further comprising: responsive to a determination that the request does not include an indication of override instructions for the second query execution instruction, generating default high- level language query instructions for the second query execution instruction into query instruction of Chan.
Motivation to do so would be to include wherein the query plan comprises a second query execution instruction, wherein the request further comprises the second query execution instruction, and wherein the method further comprising: responsive to a determination that the request does not include an indication of override instructions for the second query execution instruction, generating default high- level language query instructions for the second query execution instruction to prevent a query optimizer from selecting a plan including a problematic join operation (Korlapati, paragraph [0025], line 13-14).
Regarding claim 3, Chan as modified by Thombre and Korlapati teach all claimed limitations as set forth in rejection of claim 2, further teach adding the default high-level language query instructions to the set of high-level language query instructions (Thombre, col. 8, line 39-44, col. 10, line 48-51, the hint may applied to the nested query block corresponding to the object to which the hint is applies; applying the hint to the nested query block may also be referred to as chaperoning the hint, such application of the hint may occur as part of query rewrite in which the query is rewritten into internal data structures; the hint may be applied to the determined query blocks; applying the hint to the query may include inserting the hint at the top level of the query).
Regarding claim 8, Chan as modified by Thombre teach all claimed limitations as set forth in rejection of claim 1, but do not explicitly disclose: wherein obtaining, by the second database instance, the machine language query from the set of high-level language query instructions comprises: retrieving the machine language query from a cache.
Korlapati teaches: wherein obtaining, by the second database instance, the machine language query from the set of high-level language query instructions comprises: retrieving the machine language query from a cache (Korlapati, paragraph [0076], paragraph [0084], the selected execution is stored in a cache for servicing a subsequently received instant associated with the particular tenant).
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include wherein obtaining, by the second database instance, the machine language query from the set of high-level language query instructions comprises: retrieving the machine language query from a cache into query instruction of Chan.
Motivation to do so would be to include wherein obtaining, by the second database instance, the machine language query from the set of high-level language query instructions comprises: retrieving the machine language query from a cache to improve to be benefit from already cache execution plan (Korlapati, paragraph [0060], line 17-18).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Chan et al. (U.S. Pub. No. 2014/0279840 A1), Thombre et al. (U.S. Patent No. 10,592,506 B1), further in view of Perry et al. (U.S. Patent No. 7,412,456 B2).
Regarding claim 4, Chan as modified by Thombre teach all claimed limitations as set forth in rejection of claim 1, but do not explicitly disclose wherein the indication of override instructions comprises a file name. 
Perry teaches: wherein the indication of override instructions comprises a file name (col. 3, line 65-67, col. 4, line 8, col. 5, line 19-26, the configuration file will include instructions to retrieve the database schema information from a separate designated file; the default instruction may be overridden by, the additional of an XML override note to configuration file that identifies the designated file).
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include wherein the indication of override instructions comprises a file name into query instruction of Chan.
Motivation to do so would be to include wherein the indication of override instructions comprises a file name to improve upon the conventional systems and methods for the exposure of database schema information (Perry, col. 2, line 1-3).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Chan et al. (U.S. Pub. No. 2014/0279840 A1), in view of Thombre et al. (U.S. Patent No. 10,592,506 B1), further in view of Kagan et al. (U.S. Pub. No. 2013/0205022 A1).
Regarding claim 7, Chan as modified by Thombre teach all claimed limitations as set forth in rejection of claim 1, but do not explicitly disclose wherein executing, at the second database instance, the machine language query to obtain the partial results comprises: dynamically loading a library corresponding to the machine language query with the second database instance.
Kagan teaches: wherein executing, at the second database instance, the machine language query to obtain the partial results comprises: dynamically loading a library corresponding to the machine language query with the second database instance (paragraph [0198], command and query interface could be configured by providing a library or application interface (API) which callers could use to send and receive data from the interface; one possible implementation of such an API could be provide a library code base, such as a dynamically loaded library)
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include wherein executing, at the second database instance, the machine language query to obtain the partial results comprises: dynamically loading a library corresponding to the machine language query with the second database instance into query instruction of Chan.
Motivation to do so would be to include wherein executing, at the second database instance, the machine language query to obtain the partial results comprises: dynamically loading a library corresponding to the machine language query with the second database instance such that the software would not have to know if the interface was a database, a file, or a communication server (Kagan, paragraph [0198], line 13-14).
Claims 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Thombre et al. (U.S. Patent No. 10,592,506 B1) in view of Korlapati et al. (U.S. Pub. No. 2021/0240710 A1), further in view of Chan et al. (U.S. Pub. No. 2014/0279840 A1).
Regarding claim 9, Thombre teaches a method for injecting custom processing at a database instance of a distributed database, comprising: 
receiving at the database instance a request to execute a first query execution instruction with override instructions corresponding to first query execution instruction of a query plan, wherein the request includes override instruction query execution instruction of the query plan (col. 7, line 21-col. 4, line 13-18, col. 9, line 11-19, col. 13, line 35-45, the query plan is execute to query a data store; the requested operation may be routed through parser and optimizer to determine a query execution plan to perform or execute the specified query or database operation; it may be determine which query block of the query is associated with the query hint string; the hint may be applied to the determined query blocks; hint forces the optimizer to use other join method if the optimizer pick MERGE_JOIN, noted, forcing the optimizer to use other join method is interpreted a first query execution instruction with override instructions corresponding to first query execution instruction of a query plan).
Thombre does not explicitly disclose: wherein the database instance is configured to generate first default high-level language query instructions for the first query execution instruction absent the override instructions.
Korlapati teaches wherein the database instance is configured to generate first default high-level language query instructions for the first query execution instruction absent the override instructions (Korlapati, Fig. 10, paragraph [0064], [0069], [0074] -[0075], paragraph [0030], line 1-3, [0058], [0060], constraint parser parsed the received constraints whether any corresponding overrides have been specified; indicating that override is to performed only for a particular tenant and/or user, if the query issue for another tenant, parser may merely pass the source constraint on to query optimizer without any modification; cache may include those produced from overrides shown as overridden execution plans and those that do not result from overrides shown as non-overridden execution plan; selecting plans that comply with constraints).
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include wherein the database instance is configured to generate first default high-level language query instructions for the first query execution instruction absent the override instructions into query hint instruction of Thombre.
Motivation to do so would be to include wherein the database instance is configured to generate first default high-level language query instructions for the first query execution instruction absent the override instructions to improve to be benefit from already cache execution plan (Korlapati, paragraph [0060], line 17-18).
Thombre as modified by Korlapati further teach:
obtaining, using alternative high-level language query instructions obtained using the override instructions, a machine language query for obtaining partial results (Korlapati, Fig. 10, paragraph [0064], [0069], [0074] -[0075],  [0060], indicating that override is to performed only for a particular tenant and/or user, if the query issue for another tenant, parser may merely pass the source constraint on to query optimizer without any modification; cache may include those produced from overrides shown as overridden execution plans and those that do not result from overrides shown as non-overridden execution plan; selecting plans that comply with constraints), wherein the alternative high-level language query instructions are different from the first default high-level language query instructions (Korlapati, paragraph [0037], [0083]-[0084], the query optimizer select an execution plan based on the second constraint and not based on the first constraint);
wherein the override instructions replace at least some of the first default high level language query instructions associated with first query execution instruction of the query plan (Chan, col. 7, line 21-col. 4, line 13-18, col. 9, line 11-19, col. 13, line 35-45, the query plan is execute to query a data store; the requested operation may be routed through parser and optimizer to determine a query execution plan to perform or execute the specified query or database operation; it may be determine which query block of the query is associated with the query hint string; the hint may be applied to the determined query blocks; hint forces the optimizer to use other join method if the optimizer pick MERGE_JOIN, noted, forcing the optimizer to use other join method is interpreted a first query execution instruction with override instructions corresponding to first query execution instruction of a query plan), and wherein the alternative high-level language query instructions do not modify the query plan (Korlapati, Fig. 10, paragraph [0064], [0069], [0074] -[0075], paragraph [0030], line 1-3, [0058], [0060], constraint parser parsed the received constraints whether any corresponding overrides have been specified; indicating that override is to performed only for a particular tenant and/or user, if the query issue for another tenant, parser may merely pass the source constraint on to query optimizer without any modification).
Thombre as modified by Korlapati do not explicitly disclose:  executing a clone database instance, wherein the clone database instance shares a memory space of the database instance.
Chan teaches: executing a clone database instance, wherein the clone database instance shares a memory space of the database instance (paragraph [0023], [0029], [0037], system comprises one or more read-write instances, and one or more read-only instances; database server instance comprises one or more database server process that read data from and/or write data to the database located on a shared storage; the database server process in the read-mostly instance can be configured to receive and/or cache a copy of a user database object with a committed SCN from the database, or from the coordinator process, or from another database server process, etc.).
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include executing a clone database instance, wherein the clone database instance shares a memory space of the database instance into query hint instruction of Thombre.
Motivation to do so would be to include executing a clone database instance, wherein the clone database instance shares a memory space of the database instance to address with issue of performance degradation when a large number of contenders for resources exist in the system (Chan, paragraph [0014], line 7-8).
Thombre as modified by Korlapati and Chan further teach:
executing, by the clone database instance, the machine language query to obtain the partial results (Chan, paragraph [0057], teaches receiving results of the read-only operations from the read-mostly instances while Korlapati, paragraph [0037], [0083]-[0084], teaches the query optimizer select an execution plan based on the second constraint and not based on the first constraint; executing the query plan to perform the query); 
outputting the partial results (Thombre, col. 13, line 60-65, the final result of the query can be sent back to the requesting client/subscriber).
Regarding claim 10, Thombre as modified by Korlapati  and Chan teach all claimed limitations as set forth in rejection of claim 9, further teach wherein the clone database instance shares the memory space of the database instance in read-only mode (Chan, paragraph [0029], system comprises one or more read-write instances, and one or more read-only instances).
Regarding claim 11, Thombre as modified by Korlapati and Chan teach all claimed limitations as set forth in rejection of claim 9, further teach wherein the request to execute the first query execution instruction is a request to execute a portion of a query-data, and wherein the request comprises a pre-requisite table indicator (Korlapati, Fig. 12 illustrates the pre-requisite table indicator t1, t3 where a1=a3).
Regarding claim 12, Thombre as modified by Korlapati  and Chan teach all claimed limitations as set forth in rejection of claim 9, further teach wherein obtaining the machine language query comprises: retrieving the machine language query from a cache (Korlapati, paragraph [0076], paragraph [0084], the selected execution is stored in a cache for servicing a subsequently received instant associated with the particular tenant).
Regarding claim 13, Thombre as modified by Korlapati  and Chan teach all claimed limitations as set forth in rejection of claim 9, further teach responsive to a determination that the request does not include override instructions for a second query execution instruction included in the request, generating second default high-level language query instructions for the second query execution instruction (Korlapati, Fig. 10, paragraph [0064], [0069], [0074] -[0075],  [0060], indicating that override is to performed only for a particular tenant and/or user, if the query issue for another tenant, parser may merely pass the source constraint on to query optimizer without any modification; cache may include those produced from overrides shown as overridden execution plans and those that do not result from overrides shown as non-overridden execution plan; selecting plans that comply with constraints).
Claims 14 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Chan et al. (U.S. Pub. No. 2014/0279840 A1) in view of Thombre et al. (U.S. Patent No. 10,592,506 B1), further in view of Korlapati et al. (U.S. Pub. No. 2021/0240710 A1).
Regarding claim 14, Chan teaches a distributed in-memory database, comprising: 
a first in-memory database instance; and a second in-memory database instance (paragraph [0029], system comprises one or more read-write instances, and one or more read-only instances); wherein the first in-memory database instance is configured to: 
receive a data-query (paragraph [0052], coordinator instance receives a database statement for execution by a multiple-instance database system); 
generate a query plan for obtaining results data, wherein the query plan comprises a first query execution instruction and a second query execution instruction (paragraph [0053], [0056], [0058], the coordinator instance may fetch the consistent-read copy at the time of generating the runtime execution plan; the run time execution plan of a database statement may be optimized after compilation and provided to all the participant instances on which database server processes are invoked to perform operations in relation to the database statement; also see paragraph [0054]); 
transmit a request for partial results to the second in-memory database instance, and the second query instruction (paragraph [0056], the coordinator instance sends one or more request for performing the read-only operations to the one or more read-mostly instances, a request may comprise a runtime execution plan or one or more portion of a portion execution plan).
Chan does not explicitly disclose: wherein the request comprises the first query execution instruction and an indication of override instructions corresponding to the first query execution instruction; responsive to a determination that the request includes the indication of the override instructions corresponding to the first query execution instruction, including, by the second database instance, the override instructions in a set of high-level language query instructions, wherein the first override instruction replace at least some default high level language query instruction corresponding to the first query instruction of the query plan.
Thombre teaches: wherein the request comprises the first query execution instruction and an indication of override instructions corresponding to the first query execution instruction (col. 10, line 3-10, input that specifies a query hint string and a hint may be received; the specification of the hint and the query hint string may include an association of the hint to the query hint string, noted, the query hint is interpreted as override instruction and the query hint string is interpreted as first query execution instruction); responsive to a determination that the request includes the indication of the override instructions corresponding to the first query execution instruction, including, by the second database instance, the override instructions in a set of high-level language query instructions (col. 11, line 24-34, SET HINT For QUERY (‘3gadj4759fsnbfl136585jhfgek’, ‘CARDINALITY (1,10), CARDINALITY (3.1.1., 5) HASH_JOIN (4.1.,4.2)); the hint is applied to the query (or portion of query such as a query block of query) whose text, when passed through hash function, results in the specific query hint string ‘3gadj4759fsnbfl136585jhfgek’), wherein the first override instruction replace at least some default high level language query instruction corresponding to the first query instruction of the query plan (col. 4, line 13-18, col. 9, line 11, 19, col. 13, line 35-45, the query plan is execute to query a data store; the requested operation may be routed through parser and optimizer to determine a query execution plan to perform or execute the specified query or database operation; it may be determine which query block of the query is associated with the query hint string; the hint may be applied to the determined query blocks; hint forces the optimizer to use other join method if the optimizer pick MERGE_JOIN, noted, forcing the optimizer to use other join method is interpreted the override instructions replace default instructions associated with the first query execution instruction).
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include wherein the request comprises the first query execution instruction and an indication of override instructions corresponding to the first query execution instruction; responsive to a determination that the request includes the indication of the override instructions corresponding to the first query execution instruction, including, by the second database instance, the override instructions in a set of high-level language query instructions, wherein the first override instruction replace at least some default high level language query instruction corresponding to the first query instruction of the query plan into query instruction of Chan.
Motivation to do so would be to include wherein the request comprises the first query execution instruction and an indication of override instructions corresponding to the first query execution instruction; responsive to a determination that the request includes the indication of the override instructions corresponding to the first query execution instruction, including, by the second database instance, the override instructions in a set of high-level language query instructions, wherein the first override instruction replace at least some default high level language query instruction corresponding to the first query instruction of the query plan to overcome issue with difficult to use query hint to change the optimizer plan generation (Thombre, col. 1, line 16-17).
Chan as modified by Thombre do not explicitly disclose: wherein the set of high-level language query instructions do not modify the query plan.
Korlapati teaches: wherein the set of high-level language query instructions do not modify the query plan (Korlapati, Fig. 10, paragraph [0064], [0069], [0074] -[0075], paragraph [0030], line 1-3, [0058], [0060], constraint parser parsed the received constraints whether any corresponding overrides have been specified; indicating that override is to performed only for a particular tenant and/or user, if the query issue for another tenant, parser may merely pass the source constraint on to query optimizer without any modification). 
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include wherein the set of high-level language query instructions do not modify the query plan into query instruction of Chan.
Motivation to do so would be to include wherein the set of high-level language query instructions do not modify the query plan since the override is not applicable for specified tenant.
Chan as modified by Thombre and Korlapati further teach:
responsive to a determination that the request does not include a second indication of second override instructions corresponding to the second query execution instruction, include default high-level language query instructions corresponding to the second query execution instruction in the set of high-level language query instructions (Korlapati, Fig. 12, paragraph [0069], [0083]-[0084], constraint parser parsed the received constraints whether any corresponding overrides have been specified; parser may then replace the source constraint with target constraints which are then provided to query optimizer; in response to the determining, the query optimizer select an execution plan based on the second constraint and not based on the first constraint);
Chan as modified by Thombre and Korlapati further teach:
obtain, from the second in-memory database instance, results data using the partial results (Chan, paragraph [0057], teaches receiving results of the read-only operations from the read-mostly instances); 
obtain a machine language query from the set of high-level language query instructions (Thombre, col. 8, line 39-44, col. 13, line 43-45, the hint may applied to the nested query block corresponding to the object to which the hint is applies; applying the hint to the nested query block may also be referred to as chaperoning the hint, such application of the hint may occur as part of query rewrite in which the query is rewritten into internal data structures; the query plan may be then routed to the execution engine, which generates and compiles query execution code that leader node and the computer nodes will execute to complete the query); 
execute the machine language query to obtain the partial results (Chan, paragraph [0057], teaches receiving results of the read-only operations from the read-mostly instances while Thombre, col. 12, line 23-31, carrying the steps needed to perform queries, and intermediate results of those queries may be sent back); 
transmit the partial results to the first in-memory database instance (Chan, paragraph [0057], teaches receiving results of the read-only operations from the read-mostly instances; consolidate results from all instances involved in executing the database statement while Thombre, col. 12, line 23-31, carrying the steps needed to perform queries, and intermediate results of those queries may be sent back); and output the results data (Thombre, col. 13, line61-65, the final result of the query can be sent back to the requesting client/subscriber).
Regarding claim 17, Chan as modified by Thombre and Korlapati teach all claimed limitations as set forth in rejection of claim 14, further teach wherein to obtain the machine language query from the set of high-level language query instructions comprises to: obtain the machine language query from a cache (Korlapati, paragraph [0076], paragraph [0084], the selected execution is stored in a cache for servicing a subsequently received instant associated with the particular tenant).
Regarding claim 18, Chan as modified by Thombre and Korlapati teach all claimed limitations as set forth in rejection of claim 14, further teach wherein the cache is available at the in-memory second database instance (Chan, paragraph [0023], [0029], [0037], system comprises one or more read-write instances, and one or more read-only instances; database server instance comprises one or more database server process that read data from and/or write data to the database located on a shared storage; the database server process in the read-mostly instance can be configured to receive and/or cache a copy of a user database object with a committed SCN from the database, or from the coordinator process, or from another database server process, etc.). 
Regarding claim 19, Chan as modified by Thombre and Korlapati teach all claimed limitations as set forth in rejection of claim 14, further teach obtaining the default high-level language query instructions from a template corresponding to the second query execution instruction (Korlapati, paragraph [0037], [0083]-[0084], the query optimizer select an execution plan based on the second constraint and not based on the first constraint).

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Chan et al. (U.S. Pub. No. 2014/0279840 A1) in view of Thombre et al. (U.S. Patent No. 10,592,506 B1) and Korlapati et al. (U.S. Pub. No. 2021/0240710 A1), further in view of Neelakanthappa et al. (U.S. Pub. No. 2017/0024433 A1). 
Regarding claim 15, Chan as modified by Thombre and Korlapati teach all claimed limitations as set forth in rejection of claim 14, but do not explicitly disclose wherein to generate the query plan comprises to: generate a naive query plan; and optimize the naive query plan to obtain the query plan.
Neelakanthappa teaches: wherein to generate the query plan comprises to: generate a naive query plan; and optimize the naive query plan to obtain the query plan (Neelakanthappa, paragraph [0008], [0026], an SQL compiler can be a process that compiles SQL statement, e.g., instructions received from a client to execute the query, into a query plans; additionally, an SQL optimizer can collaborate with the SQL compiler to generate on optimal query plan, e.g., the most efficient and/or fastest running query plan available; the codegen can generate and output an executable plan from the optimized and reoptimized query plan generated by the SQL optimizer).
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include wherein to generate the query plan comprises to: generate a naive query plan; and optimize the naive query plan to obtain the query plan into query instruction of Chan.
Motivation to do so would be to include wherein to generate the query plan comprises to: generate a naive query plan; and optimize the naive query plan to obtain the query plan for the most efficient and/or fastest running query plan available.
Regarding claim 16, Chan as modified by Thombre and Korlapati teach all claimed limitations as set forth in rejection of claim 14, but do not explicitly disclose generating a second query plan, wherein the second query plan comprises the first query execution instruction.
Neelakanthappa teaches generating a second query plan, wherein the second query plan comprises the first query execution instruction (Neelakanthappa, paragraph [0008], [0026], an SQL compiler can be a process that compiles SQL statement, e.g., instructions received from a client to execute the query, into a query plans; additionally, an SQL optimizer can collaborate with the SQL compiler to generate on optimal query plan, e.g., the most efficient and/or fastest running query plan available; the codegen can generate and output an executable plan from the optimized and reoptimized query plan generated by the SQL optimizer).
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include generating a second query plan, wherein the second query plan comprises the first query execution instruction into query instruction of Chan.
Motivation to do so would be to include generating a second query plan, wherein the second query plan comprises the first query execution instruction to obtain the query plan for the most efficient and/or fastest running query plan available.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Chan et al. (U.S. Pub. No. 2014/0279840 A1), in view of Thombre et al. (U.S. Patent No. 10,592,506 B1) and Korlapati et al. (U.S. Pub. No. 2021/0240710 A1), further in view of Kagan et al. (U.S. Pub. No. 2013/0205022 A1).
Regarding claim 20, Chan as modified by Thombre and Korlapati teach all claimed limitations as set forth in rejection of claim 14, but do not explicitly disclose wherein to obtain the machine language query from the set of high-level language query instructions comprises to: compile the set of high-level language query instructions into at least one dynamically loadable library.
Kagan teaches: wherein to obtain the machine language query from the set of high-level language query instructions comprises to: compile the set of high-level language query instructions into at least one dynamically loadable library (paragraph [0198], command and query interface could be configured by providing a library or application interface (API) which callers could use to send and receive data from the interface; one possible implementation of such an API could be provide a library code base, such as a dynamically loaded library)
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include wherein to obtain the machine language query from the set of high-level language query instructions comprises to: compile the set of high-level language query instructions into at least one dynamically loadable library into query instruction of Chan.
Motivation to do so would be to include wherein to obtain the machine language query from the set of high-level language query instructions comprises to: compile the set of high-level language query instructions into at least one dynamically loadable library such that the software would not have to know if the interface was a database, a file, or a communication server (Kagan, paragraph [0198], line 13-14).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEN HOANG whose telephone number is (571)272-8401. The examiner can normally be reached M-F 7:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571) 272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KEN HOANG/Examiner, Art Unit 2168